Citation Nr: 1456680	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).   

3.  Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to February 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2006, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion.  In November 2012, the Veteran submitted a statement requesting to remove The American Legion as his representative and indicating that he would be representing himself.  See 38 C.F.R. § 14.631(f)(1) (2014).

On review, The American Legion continues to submit correspondence and argument on the Veteran's behalf.  Notwithstanding, the Veteran revoked this representation in November 2012 and for purposes of this decision, the Board does not recognize a representative.  If the Veteran wishes to be represented, he should submit a properly completed VA Form 21-22.  Otherwise he is deemed to be representing himself.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Rating for PTSD and major depressive disorder and entitlement to TDIU

In April 2011, the RO continued a 50 percent rating for PTSD and major depressive disorder and denied entitlement to TDIU.  The Veteran disagreed with the decision and perfected this appeal.  On review, additional development is needed prior to consideration on the merits.  See 38 C.F.R. § 3.159(c) (2014).

In May 2011, the Veteran submitted an authorization for release of private psychiatric records.  He identified the dates of treatment as from May 2011 to the present.  While the Veteran submitted a May 2011 statement from the physician, there is no indication that the RO acted upon the authorization and it is unclear whether there are any outstanding treatment records.

VA medical records were last printed in September 2011.  Updated records should be obtained.  

The Veteran underwent a VA psychiatric examination in February 2011.  Review of VA records, lay statements, and the May 2011 private medical statement suggests a worsening of PTSD symptoms.  Considering this evidence, and the length of time since the last examination, the Board finds that a current examination is needed.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The TDIU issue is inextricably intertwined with the PTSD rating issue and must be deferred pending the requested development.  

Service connection for hypertension

In October 2005, the RO denied service connection for a left leg injury, hypertension, and PTSD.  In February 2006, the Veteran submitted a notice of disagreement wherein he indicated that he disagreed with all adjudicative determinations, but went on to discuss only the left leg and PTSD.  The RO considered the statement a notice of disagreement as concerns those issues.  In March 2007, the RO granted service connection for the left leg and for PTSD and those issues were resolved.  

Notwithstanding, and because the Veteran specifically stated that he disagreed with all the adjudicative determinations, the Board finds that there is a pending notice of disagreement as to the issue of service connection for hypertension.  A remand is necessary so that a statement of the case can be furnished.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request records from the Goldsboro Psychiatric Clinic for the period from May 2011 to the present.  See May 2011 VA Form 21-4142.  If an updated authorization is required, it should be obtained from the Veteran.  All records obtained or responses received should be associated with the electronic folder.  As concerns private medical records, the AOJ should follow the procedures set forth at 38 C.F.R. § 3.159(c)(1).  

2.  The AOJ should request records from the VA Medical Center in Fayetteville, North Carolina and associated outpatient clinics for the period from September 2011 to the present.  All records obtained or responses received should be associated with the electronic folder.  As concerns federal records, the AOJ should follow the procedures set forth at 38 C.F.R. § 3.159(c)(2).  

3.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the current nature and severity of service-connected PTSD and major depressive disorder.  Access to the electronic claims folders must be provided to the examiner to review.

In accordance with the latest worksheets for rating PTSD and major depressive disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected psychiatric disability.  

The examiner is also requested to discuss the impact of the Veteran's PTSD and major depressive disorder on his ability to obtain and maintain substantially gainful employment.  

A complete rationale for any opinions expressed must be provided.  

4.  Upon completion of the above-requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues of entitlement to a rating greater than 50 percent for PTSD and major depressive disorder, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative (if one is appointed) should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

5.  The AOJ must furnish a statement of the case addressing the issue of entitlement to service connection for hypertension.  The Veteran is advised that the Board will not consider this issue on the merits unless a timely substantive appeal is filed by the Veteran.  38 U.S.C.A. § 7104 (West 2002).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




